DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on May 20, 2022 is acknowledged.  The traversal is on the ground(s) that the Office Action does not provide adequate reasons supporting the conclusion of examining all of the claims is burdensome to the Office.  This is not found persuasive because Groups I and II are classified in different CPCs and distinct from each other which is a burdensome on Examiner in performing search and consideration.  Specifically, Group II requires requesting a route establishment when DRB is not established and delay is greater than a threshold, sending TFT configuration to terminal for establish DRB, determining QCI corresponding to TFT, etc… which is distinct from Group I.
The requirement is still deemed proper and is therefore made FINAL.
	Claims 17-20 are withdrawn from examination.

Claim Objections
Claims 6 and 14 are objected to because of the following informalities:  
Regarding claim 6, replace “the network management system” recited in lines 3-4 with --a network management system---.    
Regarding claim 14, replace “the network management system” recited in line 3 with --a network management system---.    
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 9, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schmidt et al (2021/0235332 A1).
	Regarding claims 1 and 9, Schmidt discloses a multi-hop data transmission method, comprising:
obtaining, by a primary base station (Fig. 1, DgNB), route configuration information (70th pragraph, DgNB configures all small cells with routing information for transport of UL and DL information from or to the UE device.  Herein, routing information must be obtained from network topology of link and small devices connecting to the DgNB), wherein the route configuration information indicates a first data transmission path (162nd paragraph, routing information comprises at least one path for routing data packets to the UE device and at least one alternative path for routing data packets to UE device after cell switch) between a terminal device and a serving gateway (Fig. 1, a data transmission path of UE1 for connecting to CN is via SC3.1, SC2.1, and DgNB.  Herein, CN must include at least S-GW and P-GW as known in the art), the first data transmission path comprises at least two route base stations (Fig. 1, path between UE1 and CN includes SC3.1, SC2.1, and DgNB), and the at least two route base stations comprise a secondary base station for the terminal device (Fig. 1, SC3.1 is directed connected to UE1); and 
sending, by the primary base station, the route configuration information to the at least two route base stations (74th paragraph, all small cells involved in routing of data from a UE device are configured with information required to forward data packets from or to the UE device and/or 94th paragraph, the configuration information can then be broadcasted from the DgNB, i.e., full configuration is provided once by the DgNB to all small cells directed connected to the DgNB and the small cells store and apply and forward the information to all further small cells).

Regarding claims 4 and 12, Schmidt discloses that wherein the sending, by the primary base station, the route configuration information to the at least two route base stations comprises: Page 2 of 11sequentially sending, by the primary base station, the route configuration information to the at least two route base stations in a direction opposite to a direction in which data passes through the at least two route base stations in the first data transmission path (94th paragraph, the configuration information can then be broadcasted from the DgNB, i.e., full configuration is provided once by the DgNB to all small cells directed connected to the DgNB and the small cells store and apply and forward the information to all further small cells.  As illustrated in Fig. 1, the configuration information is transmitted from the DgNB to SC2.1 to SC3.1 which is opposite in direction of data transmission from UE1 to SC3.1 to SC2.1 to DgNB).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5, 6, 10, 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Luo et al (US 2017/0019833 A1).
Regarding claims 2 and 10, Schmidt discloses that the DgNB configuring all small cells based on the routing information (74th paragraph).  Schmidt does not disclose that receiving by the primary base station the route configuration information from a network management system.  Luo discloses that a management entity, separated from eNB, generates routing information and sending routing information to the UE via eNB and relay nodes (Figs. 2, 9, and 14).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include receiving routing information and forwarding the routing information by eNB or DgNB from a separate entity in Schmidt’s system, as suggested by Luo, to offload path calculation resources.

Regarding claims 3 and 11, Schmidt discloses that the DgNB configuring all small cells based on the routing information (74th paragraph).  Schmidt does not disclose that wherein before the receiving, by the primary base station, the route configuration information from the network management system, the method further comprises: receiving, by the primary base station, a route establishment request message from the terminal device or a data gateway, wherein the route establishment request message is used to request to establish the route configuration information; and sending, by the primary base station, the route establishment request message to the network management system.  Luo discloses that the management entity may generate the routing information according to a request of the UE (39th paragraph.  According to Fig. 10, the request from UE must traverse via eNB before reaching management entity).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include sending a request for route establishment in Schmidt’s system, as suggested by Luo, to calculate a route for data communications between the UE and the eNB.

Regarding claims 5 and 13, Schmidt discloses receiving, by the primary base station, a route change request message from the secondary base station, wherein the route change request message is used to request to update the route configuration information (120th paragraph, DgNB receives path switch info from new small cell base station and the DgNB may trigger to inform all small cells about the path switch).  Schdmit does not disclose obtaining, by the primary base station, updated route configuration information.  Luo discloses that the eNB receiving the updated routing information (40th paragraph).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include receiving updated routing information by eNB or DgNB in Schmidt’s system, as suggested by Luo, to forward data correctly on new path.

Regarding claims 6 and 14, Schmidt discloses that the DgNB configuring all small cells based on the routing information (74th paragraph).  Schmidt does not disclose sending, by the primary base station, a topology change message to the network management system, wherein the topology change message indicates that a topology of the first data transmission path changes; and obtaining, by the primary base station, the updated route configuration information.  Luo discloses that under a condition that a UE communication node topology changes, then the relay UE receiving updating information of forwarding table from the management entity.  The UE communication node topology changes include disappearance of a UE node or addition of a UE node (61st and 62nd paragraphs.  Herein, the topology changes received by the management entity must traverse via the eNB node and any updated routing information must also receive via eNB node).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include sending topology change message and receiving updated routing information eNB or DgNB from the management entity in Schmidt’s system, as suggested by Luo, to forward data correctly on new path.

Allowable Subject Matter
Claims 7-8, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Kimba Dit Adamou (EP 3,745,776 A1) discloses providing a backhaul path switching method.
Sharma, V (WO 2019/243137 A1) discloses controlling backhaul communications. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH VU H LY whose telephone number is (571)272-3175. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANH VU H. LY
Primary Examiner
Art Unit 2472



/ANH VU H LY/Primary Examiner, Art Unit 2472